Citation Nr: 0948365	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  06-13 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for Meniere's 
syndrome.  

2. Entitlement to an increased rating for right ear hearing 
loss.  


REPRESENTATION

Veteran represented by:	Arkansas Department of 
Veterans Affairs

WITNESS AT HEARING ON APPEAL
Veteran

ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1981 to August 1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in September 2005 of 
a Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2007, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

In December 2007, the Board remanded the claims for further 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).

The record raises the claim for a total disability rating for 
compensation based on individual unemployability, which along 
with the reopened claim of service connection for Meniere's 
syndrome is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


FINDINGS OF FACT

1. In a rating decision in October 2001, the RO denied the 
claim of service connection for Meniere's syndrome; after the 
Veteran was notified of the adverse determination and of his 
appellate rights, he did not appeal the denial of the claim 
and the rating decision became final.

2. The additional evidence presented since the rating 
decision by the RO in October 2001 relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of service connection for Meniere's syndrome.  

3. Hearing loss in the right ear is manifested at most by 
auditory acuity level I in the right ear.


CONCLUSIONS OF LAW

1. The rating decision in October 2001 by the RO, denying 
service connection for a Meniere's syndrome, became final.  
38 U.S.C.A. § 7105(c) (West 2002).

2. The additional evidence presented since the rating 
decision by the RO in October 2001, denying the claim of 
service connection for Meniere's syndrome is new and material 
and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).

3. The criteria for a compensable rating for right ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 1160, 
5107(b) (West 2002); 38 C.F.R. §§ 3.383, 4.85, Diagnostic 
Code 6100 (2009).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

In light of the favorable disposition, that is, the reopening 
of the claim of service connection for Meniere's syndrome, 
further discussion here of compliance with the VCAA with 
regard to the claim to reopen is not necessary.



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009)  (interpreting 38 U.S.C.A. § 5103(a) as requiring 
generic claim-specific notice and rejecting veteran-specific 
notice as to effect on daily life and as to the assigned or a 
cross-referenced Diagnostic Code under which the disability 
is rated). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication and post-adjudication VCAA 
notice by letters, dated in May 2005, March 2006 and August 
2008.  The notice included the type of evidence needed to 
substantiate the claim for increase, namely, evidence that 
the disability had increased in severity and the effect that 
worsening has on the claimant's employment.  

Additionally, the Veteran was notified that VA would obtain 
VA records and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable 
for the claim.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (pre-adjudication notice); of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements 
of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009) (Fed. Cir. Sept. 4, 2009) (evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment).  

To the extent that the VCAA notice pertaining to disability 
ratings and effective date came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-
complying VCAA notice after which the claims were 
readjudicated as evidenced by the statement of the case, 
dated in April 2006, and supplemental statement of the case 
dated in August 2009.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained VA medical records, 
private medical records, records from the Social Security 
Administration and afforded the Veteran VA examinations in 
June 2005, February 2006 and June 2009.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claims 
is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen 

In a rating decision in October 2001, the RO denied the claim 
of service connection for Meniere's syndrome on the grounds 
that service treatment records did not show Meniere's 
syndrome and there was no medical evidence that Meniere's 
syndrome was incurred in or aggravated by service.  

After the RO notified the Veteran of the adverse 
determination and of his procedural and appellate rights, he 
did not appeal the denial of the claim, and the rating 
decision became final based on the evidence of record at the 
time.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

Application to Reopen

Although a prior unappealed rating decision of the RO is 
final, it may nevertheless be reopened if new and material 
evidence is presented.  38 U.S.C.A. § 5108.

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim.

As the Veteran's current application to reopen the claim was 
received after August 2001, the current regulatory definition 
of new and material evidence applies.



New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Regardless of how the RO ruled on the question of reopening, 
the Board must decide the matter on appeal, because reopening 
is a threshold jurisdictional question for the Board.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial).

Additional Evidence

The additional evidence presented since the rating decision 
in October 2001 consists of records from Social Security 
Administration, which includes VA progress notes dated in 
August 2002 and July 2003, which indicate that the Veteran 
has questionable Meniere's Disease ostensibly due to an 
explosion.  In April 2007, the Veteran testified that he has 
had dizziness since a simulated grenade exploded near his ear 
in service.  

Analysis

As the additional evidence documents that the Veteran's may 
have Meniere's disease possibly due to an explosion in 
service, the evidence relates to an unestablished fact 
necessary to substantiate the claim, that is, that Meniere's 
Disease may be due to service, which raises a reasonable 
possibility of substantiating the claim and the claim is 
reopened.

Right Ear Hearing Loss

Rating Policy 

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Rating Schedule provides a table (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment, based on puretone thresholds and controlled 
speech discrimination (Maryland CNC) testing.  Table VII is 
used to determine the rating assigned by combining the Roman 
numeral designations for hearing impairment of each ear.  38 
C.F.R. § 4.85.

The "puretone threshold average" as used in Tables VI, is the 
sum of the puretone thresholds at 1000, 2000, 3000, and 4000 
Hertz, divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa. 38 C.F.R. § 4.85(d).

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where there is an exceptional pattern of hearing impairment 
as defined in 38 C.F.R. § 4.86 the rating may be based solely 
on puretone threshold testing.  An exceptional pattern of 
hearing impairment occurs when the puretone thresholds in 
each of the four frequencies 1000, 2000, 3000, and 4000 Hertz 
are 55 decibels or greater or when the puretone threshold at 
1000 Hertz is 30 decibels or less, and the threshold at 2000 
Hertz is 70 decibels or more. 38 C.F.R. § 4.86(a), (b).

If impaired hearing is service connected in only one ear, the 
non-service-connected ear will be assigned a Roman numeral 
designation for hearing impairment of I, subject to 38 C.F.R. 
§ 3.383.  38 C.F.R. § 4.85(f).  If the service-connected ear 
is 10 percent or more disabling, hearing impairment of the 
nonservice-connected ear is considered in assigning the 
rating.  38 U.S.C.A. § 1160; 38 C.F.R. § 3.383(a)(3).  It 
follows that for an independently compensable hearing loss 
disability in the service-connected ear, the Veteran must be 
assigned a numeral designation of at least Level X.  See 38 
C.F.R. § 4.85(h), Table VII.

Facts and Analysis

On audiological evaluation in June 2005, the puretone 
thresholds in decibels at the tested frequencies of 1000, 
2000, 3000, and 4000 Hertz in the RIGHT ear were 50, 50, 55 
and 60 respectively.  The puretone threshold average in the 
right ear was 53.75.  Speech discrimination in the right ear 
was 94 percent.

On audiological evaluation in February 2006, the puretone 
thresholds in decibels at the tested frequencies of 1000, 
2000, 3000, and 4000 Hertz in the RIGHT ear were 35, 35, 35 
and 45 respectively.  The puretone threshold average in the 
right ear was 45 and the average in the left ear was 37.5.  
Speech discrimination in the right ear was 92 percent.  

The examiner indicated that the results were unreliable and 
inadequate for rating purposes due to behavioral indicators 
of exaggerated hearing loss.  In April 2007, the Veteran 
testified that his tinnitus interfered with the audiological 
evaluation.  

On audiological evaluation in June 2009, the puretone 
thresholds in decibels at the tested frequencies of 1000, 
2000, 3000, and 4000 Hertz in the RIGHT ear were 45, 45, 45 
and 50 respectively.  The puretone threshold average in the 
right ear was 46.25.  Speech discrimination in the right ear 
was 100 percent.

Since the pure tone threshold at each of the four specified 
frequencies 1000, 2000, 3000, and 4000 Hertz is not 55 
decibels or more, or the puretone threshold is not 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, an exceptional pattern of hearing impairment is 
not shown under 38 C.F.R. § 4.86.

Applying the results to TABLE VI, the findings of the above 
three audiological evaluations yield a numerical designation 
of Level I for the right ear, equating to a noncompemsable 
rating.  As the Veteran does not have a compensable rating 
for the service-connected right ear, the nonservice-connected 
left ear may not be considered in the rating.  38 C.F.R. 
§ 3.383.  

As the preponderance of the evidence is against the claim for 
a compensable rating for right ear hearing loss, the benefit-
of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 
5107(b).

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  



The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  There must 
be a comparison between the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provided for higher 
ratings for more severe symptoms of hearing loss.  As the 
disability picture is contemplated by the Rating Schedule, 
the assigned schedular rating is, therefore, adequate.  
Consequently, referral for extraschedular consideration is 
not required under 38 C.F.R. § 3.321(b)(1).


ORDER

As new and material evidence has been presented, the claim of 
service connection for Meniere's syndrome is reopened.  To 
this extent only the appeal is granted. 

A compensable rating for right ear hearing loss is denied.  


REMAND

The Veteran argued in his notice of disagreement in September 
2005 that he has Meniere's syndrome due to his service-
connected hearing loss and tinnitus.  As the claim has been 
reopened, a VA examination is warranted for a nexus opinion 
to include secondary service connection.  

On the claim for a total disability rating for compensation 
based on individual unemployability, records from the Social 
Security Administration show that the Veteran is unemployable 
due to his hearing loss.  A claim of unemployability 
expressly raised by the Veteran or reasonably raised by the 
record is not a separate claim for benefits, but rather 
involves an attempt to obtain an appropriate rating for a 
disability, as part of a claim for increased compensation.  
Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Accordingly, the case is REMANDED for the following action:

1. Send proper VCAA notice to the Veteran 
to include (a) the information and 
evidence not of record that is necessary 
to substantiate his service connection 
claim for Meniere's syndrome secondary to 
his service-connected hearing loss and 
tinnitus, (b) the information and evidence 
that VA will seek to provide, and (c) the 
information and evidence that the Veteran 
is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002); 38 
C.F.R. § 3.159.  

The letter should advise the Veteran of 
the evidence necessary to establish an 
effective date and disability ratings for 
the claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2. Schedule the Veteran for a VA 
examination with an ear specialist to 
determine whether the Veteran has 
Meniere's syndrome and, if so, whether is 
it at least as likely as not that 
Meniere's syndrome is caused or made worse 
by the service-connected hearing loss and 
tinnitus.  



In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
medically sound to find in favor of 
causation as it is to find against 
causation. 

The claims folder should be made available 
to the examiner for review in conjunction 
with the examination.  

3. Under the duty to assist, develop the 
claim for a total disability rating for 
compensation based on individual 
unemployability. 
    
4. After the above development is 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


